Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kohm, J.), rendered March 28, 1994, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was not entitled to a jury charge on the question of agency. No reasonable view of the evidence would lead to the conclusion that the defendant was acting solely as an agent of the buyer. Rather, the evidence demonstrates that the defendant was a middleman or "steerer” of the supplier (People v Herring, 83 NY2d 780, 782).
The defendant’s remaining contentions were either not preserved for appellate review or do not warrant reversal. Bracken, J. P., Copertino, Krausman and Florio, JJ., concur.